97 F.3d 1458
78 A.F.T.R.2d 96-6566, 97-1 USTC  P 50,137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roger CHANTEL;  Darlene Chantel, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-71039.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Taxpayers Roger and Darlene Chantel appeal pro se the Tax Court's decision holding that there was a deficiency in the their federal income tax for the taxable year 1986, and imposing an addition to tax.  The Taxpayers contend that their 1986 tax return was timely filed in March 1987, and that the Commissioner of Internal Revenue's notice of deficiency issued in January 1995, was not timely filed within the three-year statute of limitations pursuant to 26 U.S.C. § 6501(a).  The Taxpayers claim that the Internal Revenue Service altered the filing date on the 1986 tax return to make it appear that it was not filed until July 20, 1993.


3
We review the Tax Court's findings of fact for clear error, and its conclusions of law de novo.  Betson v. Commissioner, 802 F.2d 365, 367 (9th Cir.1986).  The Tax Court found that the 1986 tax return was filed on July 20, 1993, and the Taxpayers have not established that this factual finding was in clear error.  Accordingly, the Tax Court's decision is

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellants' motion to file a late reply brief is granted